Citation Nr: 1048427	
Decision Date: 12/30/10    Archive Date: 01/11/11

DOCKET NO.  08-04 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
sinusitis.  

2.  Entitlement to a rating in excess of 10 percent for left knee 
disability.  

3.  Entitlement to a rating in excess of 10 percent for 
gastroesophageal reflux disease (GERD).  

4.  Entitlement to a rating in excess of 30 percent for asthma.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant & Spouse
ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 
1985 to March 1988.  These matters are before the Board of 
Veterans' Appeals (Board) on appeal from an August 2006 rating 
decision by the Denver, Colorado Department of Veterans Affairs 
(VA) Regional Office (RO) that, in pertinent part, granted 
service connection for: sinusitis, rated 10 percent; GERD, rated 
0 percent; and asthma, rated 0 percent, all effective November 4, 
2005, and granted an increased (10 percent) rating for a left 
knee disability.  An interim (January 2008) rating decision 
increased the ratings for GERD to 10 percent and for asthma to 30 
percent, each also effective November 4, 2005.  In October 2010, 
a videoconference hearing was held before the undersigned; a 
transcript of the hearing is associated with the Veteran's claims 
file.  At the hearing, the Veteran requested, and was granted, a 
60 day abeyance period for submission of additional evidence.  
That period of time as lapsed; no additional evidence was 
received.  

The matters of the ratings for left knee disability, GERD, 
and asthma are being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if any action on her part is 
required.  


FINDING OF FACT

At no time during the appeal period is the Veteran's sinusitis 
shown to have been manifested by an incapacitating episode 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment or more than 6 non-incapacitating episodes during a one 
year period manifested by headaches, pain, and purulent discharge 
or crusting.  

CONCLUSION OF LAW

A rating in excess of 10 percent for sinusitis is not warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.7, 
4.97, Diagnostic Code (Code) 6513 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claim.

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative of any information, and any medical or lay 
evidence, not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision on a 
claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  

As the rating decision on appeal granted service connection for 
sinusitis, and assigned a rating and effective date for the 
award, statutory notice has served its purpose, and its 
application was no longer required.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2003), aff'd Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007).  A January 2008 statement of the 
case (SOC) provided notice on the "downstream" issue of 
entitlement to an increased initial rating, and a June 2009 
supplemental SOC (SSOC) readjudicated the matter after additional 
development was completed.  38 U.S.C.A. § 7105; see Mayfield v. 
Nicholson, 20 Vet. App. 537, 542 (2006).  The Veteran has not 
alleged that notice in this case was less than adequate.  See 
Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) ("where a claim 
has been substantiated after the enactment of the VCAA, the 
appellant bears the burden of demonstrating any prejudice from 
defective VCAA notice with respect to the downstream issues").  

The Veteran's service treatment records (STRs) and postservice 
treatment records have been secured.  She was afforded a VA 
examination in July 2006.  On review of the examination report, 
the Board finds that the examination was adequate to adjudicate 
the matter on appeal.  See Barr v. Nicholson, 21 Vet. App. 303 
(2007).  The Veteran has not identified any pertinent evidence 
that remains outstanding.  VA's duty to assist is met.  

B.	Factual Background

An October 2003 University of Colorado Hospital operative report 
shows that the Veteran underwent endoscopic septoplasty, 
endoscopic bilateral inferior turbinate reduction, bilateral 
maxillary antrostomy with removal of tissue, bilateral total 
ethmoidectomy, and bilateral frontal sinusotomy for chronic 
hyperplastic rhinosinusitis and nasal obstruction.  

A February 2005 private treatment record from L. L., FNP notes 
the Veteran's complaints of a sore throat intermittently for 
three days and achiness; the diagnosis was viral upper 
respiratory infection.  

The Veteran filed her claim of service connection for sinusitis 
in November 2005.  

A December 2005 private treatment record from L. L., FNP notes 
the Veteran's complaints of head pressure, sinus congestion, and 
chest congestion for 12 days.  Examination revealed copious 
amounts of yellow discharge.  The diagnosis included bronchitis.  
Augmentin (an antibiotic to treat bacterial infection) for 10 
days was prescribed.  

In December 2005 correspondence, the Veteran reported she 
continuously dealt with sinus infections, which if not treated in 
a timely manner, develop into pneumonia.  

On July 2006 VA examination, it was noted the Veteran's claims 
file was available and reviewed.  Her current medications 
included over-the-counter sinus medications.  She reported that 
her sinus symptoms are intermittent with sinus pressure daily but 
worse with weather changes.  The sinusitis did not interfere with 
her work or limit her activities of daily living.  She indicated 
she had trouble breathing through her nose daily, and used nasal 
saline lavages daily.  She also reported daily headaches.  On 
physical examination, she had a clear mucous discharge with no 
nasal polyps throughout, no erythema and no exudate.  The 
diagnosis was sinusitis.   

In her March 2007 notice of disagreement, the Veteran stated that 
she has more than six non-incapacitating episodes per year and 
that she is put on antibiotic treatment several times a year.  

An August 2007 private treatment record from Dr. J. S. G. notes 
the Veteran's complaints of sinus symptoms, including pain in the 
frontal sinuses, for six weeks.  On examination, findings 
included nasal mucosa with thick mucoid discharge and sinus 
tender to palpation.  The diagnosis was acute sinusitis.  A 10 
day course of Augmentin was prescribed.  

A September 2007 private treatment record from Dr. D. S., notes 
the Veteran was referred by Dr. J. G. S. for pulmonary problems, 
and that examination revealed she was congested.  

A November 2007 private treatment record from the University of 
Colorado Hospital notes the Veteran's complaints of recurrent 
sinus disease.  She reported that her recurrent symptoms are 
worse on the right, with pressure and obstruction.  On physical 
examination, findings included mild persistent right septal 
deviation without obstruction, and the mucous membranes were 
mildly erythematous; the remainder of the exam was negative.  A 
subsequent November 2007 record of a consultation for GERD 
symptoms notes the Veteran had sinus pain, headaches, and a 
frequent cough.  

A March 2008 private treatment record from Sky Ridge Medical 
Center notes positive findings regarding the Veteran's sinuses.  

An October 2008 private treatment record from D.K.S. notes that 
the Veteran had facial pressure; she denied headaches.  The 
diagnosis was sinusitis; Levaquin (an antibiotic used to treat 
infections such as sinusitis)was prescribed.  

An October 2009 private treatment record from L. L., FNP notes 
the Veteran's complaints of sinus pressure and pain for five 
weeks.  She reported that she then started getting achy and got a 
fever.  She reported headaches, nasal congestion, and a cough.  
Physical examination revealed the nares with yellow rhinorrhea, 
bilaterally and mild post nasal drip.  The diagnosis was acute 
sinusitis and upper respiratory infection (cold virus); a day 
course of Levaquin was prescribed.  An October 2009 follow-up 
treatment record (7 days later) notes that the Veteran's fever 
had resolved, and the cough was gone.  Physical examination 
revealed moderate congestion, and no purulent discharge.  The 
diagnosis was acute sinusitis, improved.  She was advised that 
she could return to work without restrictions.  

At the October 2010 videoconference hearing, the Veteran stated 
that she has sinus problems throughout the year but that they 
worsen once a month.  She reported she uses salt water rinse 
every day and that it is given by her doctor.  She complained of 
crusting and blood clots.  She indicated she takes over-the-
counter allergy medicines to treat her sinuses, stating that she 
does not go to the doctor every time since she knows the 
symptoms.  She reported the over-the-counter medicine relieves 
her symptoms for a few hours; if the symptoms are too bad, she 
goes to the doctor to get antibiotics.  She stated that she takes 
medications only when her symptoms arise, not daily.  She also 
complained of headaches, pain, purulent discharge, and almost 
daily crusting.  



C.	Legal Criteria and Analysis

Initially, the Board notes that it has reviewed all of the 
evidence in the Veteran's claims file, with an emphasis on the 
evidence relevant to this appeal.  Although the Board has an 
obligation to provide reasons and bases supporting its decision, 
there is no need to discuss, in detail, every piece of evidence 
of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000) (holding that VA must review the entire record, but does 
not have to discuss each piece of evidence).  Hence, the Board 
will summarize the relevant evidence as appropriate, and the 
Board's analysis will focus specifically on what the evidence 
shows, or fails to show, as to the claim.  

In general, disability evaluations are determined by the 
application of a schedule of ratings, which is based on the 
average impairment of earning capacity caused by a given 
disability.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155, 38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

In a claim disagreeing with the initial rating assigned with a 
grant of service connection, as here, separate ratings may be 
assigned for separate periods of time, based on the facts found.  
Fenderson v. West, 12 Vet. App. 119 (1999).  

Sinusitis is rated under Code 6513, and the General Rating 
Formula for Sinusitis (General Formula), which provides that a 10 
percent rating is warranted where there are one or two 
incapacitating episodes per year of sinusitis requiring prolonged 
(lasting four to six weeks) antibiotic treatment, or; three to 
six non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  A 30 percent rating is warranted for three or more 
incapacitating episodes per year of sinusitis requiring prolonged 
(lasting four to six weeks) antibiotic treatment, or; more than 
six non-incapacitating episodes per year of sinusitis.  An 
"incapacitating episode" means one that requires bed rest and 
treatment by a physician.  38 C.F.R. § 4.97.  

The record shows that the longest period during the appeal period 
the Veteran has received antibiotic treatment for sinusitis is 10 
days, and only once in any given year, well below the four to six 
weeks of antibiotic treatment necessary for an increased (30 
percent), rating based on incapacitating episodes..  Although she 
has reported that she meets the requirements of a 30 percent 
rating based on non-incapacitating episodes, this allegation is 
not supported by the evidence of record, and is considered self-
serving and not credible.  Significantly, the year of the most 
non-incapacitating episodes shown during the pendency of this 
appeal was 2007, when she sought treatment for sinuses in August, 
in September, and twice in November.  On July 2006 VA examination 
she had complained of headaches and pain, but there was no 
evidence of crusting or purulent discharge.  

The clinical findings shown correlate closely with the criteria 
for a 10 percent rating for sinusitis.  As the criteria for a 30 
percent schedular rating are not met (or approximated), a 
preponderance of the evidence is against this claim and it must 
be denied.  

The Board has considered whether the record suggests referral for 
extraschedular consideration is indicated.  There is no objective 
evidence or allegation in the record of symptoms of and/or 
impairment due to sinusitis that are not encompassed by the 
rating assigned.  Therefore, the schedular criteria are not 
inadequate, and referral for extraschedular consideration is not 
necessary.  38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 
(2008).  Finally, the Veteran works as a payroll consultant, and 
the matter of a total rating based on unemployability is not 
raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 
(2009).  



ORDER

A rating in excess of 10 percent for sinusitis is denied.  


REMAND

Regarding the rating for GERD, in October 2002 the Veteran 
underwent laparoscopic surgery; a September 2010 Dr. G. L. A. 
private treatment record notes the procedure was not apparent 
endoscopically.  A July 2010 private treatment record from Sky 
Ridge Medical Center notes the Veteran was instructed to stop 
Prevacid and to begin taking Prilosec for GERD symptoms.  Private 
treatment records show complaints of shoulder and arm pain 
related to GERD, including in November 2007, July 2009, and July 
2010.  At the October 2010 videoconference hearing, the Veteran 
indicated she had an upcoming (November 2010) appointment for 
consideration of removal of her gall bladder; an August 2010 
private treatment record from Dr. J. S. G. shows a hepatobiliary 
study found decreased gall bladder ejection fraction, suggestive 
of a calculous cholecystitis (and a notation to refer the Veteran 
to general surgery to discuss gall bladder removal).  These 
clinical data suggest that the GERD has not stabilized, but may 
be worsening.  As the last VA examination to evaluate GERD was in 
July 2006, a contemporaneous examination is necessary.  
Furthermore, the Veteran has identified outstanding private 
records of treatment for GERD.  Such records are likely to 
contain pertinent information, and should be secured.  

Regarding the left knee disability, the record shows that the 
Veteran underwent arthroscopic surgery in April 2008 at the 
University of Colorado Hospital.  The operative report and pre 
and post surgery treatment records are not associated with the 
claims file.  As they are likely to contain pertinent 
information, they must be secured.  In addition, at the October 
2010 videoconference hearing, the Veteran complained of locking 
and buckling of the knee (suggestive of instability), and 
indicated that she believed her knee had worsened since her last 
VA examination in July 2006; hence, a contemporaneous VA 
examination to assess the current severity of the disability is 
necessary.  See Olson v. Principi, 3 Vet. App. 480, 482 (1992); 
see also Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  

Regarding the rating for asthma, at the October 2010 
videoconference hearing the Veteran indicated that she sees her 
pulmonologist once a year, and had an appointment on the day of 
the hearing.  Thus she has identified an outstanding private 
pertinent medical record, which must be secured.  [The Board 
notes that she indicated at the hearing that her last pulmonary 
function studies test was performed in July 2006; a review of the 
f record reveals found reports of testing in October 2007 (from 
Sky Ridge Medical Center)]  At the hearing, the Veteran also 
indicated that her prescriptions for her inhalers have been 
changed (at least once) recently.  A contemporaneous  examination 
to assess the disability is necessary.  

Accordingly, the case is REMANDED for the following:

1.  The RO should ask the Veteran to identify 
all providers of postservice treatment or 
evaluation she has received for her service-
connected left knee, GERD and asthma 
disabilities (records of which are not 
associated with the claims file), and to 
provide any releases necessary for VA to 
obtain records of such treatment or 
evaluation.  Of particular interest are any 
surgical consultation records (and any 
operative report and post-surgical records) 
since September 2010; records leading up to 
the April 2008 left knee arthroscopic 
surgery, the report of the surgery, and post-
operative follow-up records; and the report 
of the October 2010 pulmonologist 
consultation noted at the hearing.  The RO 
should obtain complete clinical records of 
all such treatment and evaluation from the 
sources identified by the Veteran.  If any 
private records sought are not received, the 
Veteran should be so advised, and reminded 
that ultimately it is her responsibility to 
ensure that such records are received.  As 
records of private treatment are critical 
evidence in these matters, in connection with 
this development the Veteran should be 
advised of the provisions of 38 C.F.R. 
§ 3.158(a), and given the full period of time 
provided by that regulation to respond.

2.  The RO should then arrange for the 
Veteran to be examined by an appropriate 
physician to determine the current severity 
of her GERD.  A copy of the pertinent 
schedular criteria (38 C.F.R. § 4.114, Code 
7346) should be provided to the examiner.  
The Veteran's claims folder must be reviewed 
by the examiner in conjunction with the 
examination, and any indicated studies must 
be completed.  The examiner must specifically 
note the presence or absence of each of the 
symptoms listed in the criteria for ratings 
above 10 percent, and express an opinion as 
to whether the disability results in 
considerable or severe impairment of health.  
The examiner must explain the rationale for 
all opinions.  

3.  The RO should also arrange for the 
Veteran to be afforded an orthopedic 
examination to determine the current severity 
of her service-connected left knee 
disability.  The Veteran's claims file must 
be reviewed by the examiner in conjunction 
with the examination.  The examination should 
include range of motion studies of the left 
knee with notation of any additional 
limitations due to pain, weakness, excess 
fatigability, or incoordination.  The 
examiner must specifically note whether there 
is instability or subluxation (if not, to 
explain such finding in light of her report 
of using an over-the-counter brace) and, if 
so, the degree of such impairment.  All 
functional limitations resulting from the 
left knee disability should be identified.  
The examiner must explain the rationale for 
all opinions given.  
4.  The RO should also arrange for the 
Veteran to be examined by a pulmonologist to 
determine the current severity of her 
service-connected asthma.  The Veteran's 
claims file (to include this remand) and a 
copy of the 38 C.F.R. § 4.97, Code 6602 
criteria must be made available to the 
examiner for review in conjunction with the 
examination.  A complete medical history 
should be elicited, and all indicated tests 
and studies (including PFTs) should be 
completed; the findings reported must include 
sufficient detail to allow for rating under 
all pertinent criteria.  The examiner should 
review the Veteran's prescribed medications 
and indicate which, if any, are oral 
inhalational or oral bronchodilator therapy, 
inhalational anti-inflammatory medication, 
systemic corticosteroids, or systemic high 
dose corticosteroids or immune-suppressive 
medications, and the frequency and duration 
of use.  The frequency of the Veteran's 
physicians' visits for required care for 
exacerbations of asthma and intermittent 
courses of systemic corticosteroids for 
asthma must be noted.  It must be noted 
whether the asthma has resulted in episodes 
of respiratory failure, and if so, their 
frequency.  The examiner must explain the 
rationale for all opinions.  If the examiner 
is unable to provide any opinion sought, it 
should be so stated for the record, along 
with an explanation of the reason why such 
opinion is not possible.  

5.  The RO should then readjudicate the 
matters, to include the possibility of 
"staged" ratings (if indicated by facts 
found).  If any claim remains denied, the RO 
should issue an appropriate SSOC and afford 
the Veteran and her representative the 
opportunity to respond.  The case should then 
be returned to the Board, if in order, for 
further review.  
The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  These claims must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


